                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

PATRICIA SANTORO,                          )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION NO. 18-0387-CG-B
                                           )
MARGARET WILSON, et al.,                   )
                                           )
       Defendants.                         )

                                       ORDER

      This cause is before the Court on the Plaintiff’s Motion for Leave to Join

Additional Parties and Motion for Leave to Amend Complaint to Include Joined

Defendants (Doc. 27).

       The Court notes that Plaintiff did not attach a proposed amended complaint

to her motion as required by Civil L.R. 15, and that Plaintiff included Robert D.

Agerton as a Defendant. Plaintiff claims against Robert D. Agerton were dismissed

with prejudice by Order entered on February 21, 2019 (Doc. 16).

      Plaintiff’s motions are DENIED without prejudice to refile a motion that

complies with Civil L.R. 15, and that does not include Robert D. Agerton as a

Defendant.

      DONE and ORDERED this 28th day of March, 2019.

                             /s/ Callie V. S. Granade
                             SENIOR UNITED STATES DISTRICT JUDGE
